DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Antonyuk, etc. (US 20130215148 A1) in view of Cheok, etc. (US 20050289590 A1).
Regarding claim 1, Antonyuk teaches that a method (See Antonyuk: Figs. 1A-C, and [0066], “Turning now to FIG. 1A, an interactive input system having a three-dimensional (3D) input space is shown and is generally identified by reference numeral 20. Interactive input system 20 allows a user to inject input such as digital ink, mouse events, commands, etc. into an executing application program. In this embodiment, interactive input system 20 comprises a two-dimensional (2D) input device in the form of an interactive board 22 mounted on a vertical support surface such as for example, a wall surface or the like. Interactive board 22 comprises a generally planar, rectangular interactive surface 24 that is surrounded about its periphery by a bezel 26. A boom assembly 32 is also mounted on the support surface above the interactive board 22. Boom assembly 32 supports a short-throw projector 38 such as that sold by SMART Technologies ULC of Calgary, Alberta, assignee of the subject application, under the name "SMART Unifi 45", which projects an image, such as for example, a computer desktop, onto the interactive surface 24”) comprising:
displaying a virtual or augmented reality (VAR) scene comprising a first plurality of images (See Antonyuk: Figs. 3A-B, and [0096], “In FIG. 3A, the MR mode is turned off. The camera 54, as described above, captures low-resolution images of the 3D input space 60 at regular intervals, which are processed by the computing device 28. As shown in FIG. 3B, when a marker 180 is brought into the 3D input space 60, and the pattern carried by the marker is recognized by the computing device 28 during processing of an image captured by camera 54, the MR mode is then turned on. A transparent MR window (not shown) is then overlaid on the SMART Notebook.TM. page 172 and the digital objects 178 are brought into the MR window. In this example, the marker 180 is assumed not initially to be associated with any digital content object. Thus, the computing device 28 associates a 3D cursor 182 to the marker, and the 3D cursor 182 appears in the SMART Notebook.TM. program window 170 with a transition effect, e.g., fade-in, proximate to the image of the marker 180. Those skilled in the art will appreciate that if a marker having an associated digital content object is brought into the 3D input space 60, and is recognized by the computing device 28 during processing of an image, the associated digital content object will be shown in the SMART Notebook.TM. program window 170”);
displaying a first portion of the VAR scene comprising a marker for a location within the VAR scene (See Antonyuk: Figs. 4A-D, and [0098], “FIGS. 4A to 4D illustrate the transition effect applied to a digital content object associated with a marker. In FIG. 4A, a marker is brought into the 3D input space 60, and its image 200 is captured by the camera 54 and displayed on the interactive surface 24. During processing of the image captured by the camera 54 by the computing device 28, the pattern on the marker is recognized. The digital content object 202 associated with the marker then gradually appears on the interactive surface 24 with a fade-in effect, until the digital content object 202 is fully displayed on the interactive surface 24, as shown in FIG. 4B”);
detecting a selection of the marker (See Antonyuk: Fig. 16, and [0135], “FIG. 16 is the flowchart of the virtual camera process. After the process starts (step 500), a digital content object comprising interior views is presented on the interactive surface 24 (step 502). Various methods may be used to bring the digital content object into the image presented on the interactive surface, for example, by using the covering gesture described previously. Alternatively, the user may select the digital content object from a library. At step 504, the special marker representing the virtual camera is brought into the 3D input surface. As previously described, the shape of the special marker comprises an indication of the direction of the virtual camera view. After the pattern on the special marker is recognized, an animation is played to indicate that the virtual camera is entering into the digital content object at a pre-defined location (step 506). At the end of this step, an interior view of the digital content object is presented on the interactive surface 24. At step 508, the computing device 28 waits for movement of the special marker within the 3D input space 60. At step 510, the computing device 28 determines if the special marker has been moved. If no movement of the special marker is detected, the process goes back to step 508. If movement of the special marker is detected at step 510, the display of the interior view of the digital content object is then adjusted accordingly to the location and the viewing direction of the special marker (step 512). The preview window is also updated to reflect the current location and viewing direction of the special marker relative to the digital content object (step 514). Therefore, the preview window provides visual feedback to the user regarding the location and the viewing direction of the virtual camera. The scale of the marker's movement with respect to the size of the digital content object also provides visual feedback to the user”; and [0136], “At step 516, the computing device 28 determines if it has received a quit interior view command by, e.g., moving the special marker out of the 3D input space. If a quit interior view command has been received, the process is terminated (step 518); otherwise, the process goes back to step 508 to detect further movement of the special marker within the 3D input space 60”); and
based on detecting the selection of the marker, displaying a second portion of the VAR scene (See Antonyuk: Figs. 23A-C, and [0164], “Various tools may be associated with markers for manipulating digital content. FIGS. 23A to 23C illustrate a "black hole" tool for erasing digital content displayed on the interactive surface 24. In FIG. 23A, when the marker associated with the "black hole" tool 584 is positioned within the 3D input space 60, the associated "black hole" tool appears in the displayed image. When the marker is manipulated in the 3D input space 60 to bring the "black hole" tool into the proximity of the digital content object 586 with a distance less than a predefined threshold, after a threshold period of time has passed with the "black hole" tool 584 proximate the digital content object, the computing device 28 recognizes an erase command. In response, the computing device 28 starts to shrink and fade-out the digital content object 586, as shown in FIG. 23B, and, as shown in FIG. 23C, eventually erases the digital content object from the image presented on the interactive surface 24”) comprising dynamic content from a second plurality of images.
However, Antonyuk fails to explicitly disclose that displaying a second portion of the VAR scene comprising dynamic content from a second plurality of images.
However, Cheok teaches that displaying a second portion of the VAR scene comprising dynamic content from a second plurality of images (See Cheok: Fig. 51, and [0419], “In this example, the majority of the image processing is performed by the server. However, it is possible to provide a standalone application where all image processing is performed by the mobile phone's processor. In this case, the power and speed of the processor of the mobile phone 511 has to be a minimum standard. To alleviate storage memory requirements, the associated multimedia content is remotely stored on a server rather than locally stored on the mobile communications device. This also permits dynamic content to be retrieved by the mobile phone so that the latest advertisements are presented. In this way, the server still does not perform any image processing but as an initial step, simply transmits the associated multimedia content or virtual objects to the phone 511 when the capture button is first depressed. If an image contains markers 513 that do not have their associated multimedia content stored on the phone 511, a request is made to the server to download them. For example, the user has their phone 511 in video capture mode, and pans around the local area. Each new marker 513 caught by the camera's field of view as it is panning causes the phone 511 to initiate a request for the associated multimedia content. This process is transparent to the user 512”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Antonyuk to have displaying a second portion of the VAR scene comprising dynamic content from a second plurality of images as taught by Cheok in order to increase the robustness of a computer system (See Cheok: Fig. 13, and [0159], “Referring to FIG. 13, the method for tracking user ID cards is extended for tracking the shared whiteboard card 130. Six markers 131 are used to track the position of the board 130 so as to increase robustness of the system. The transformation matrix for multiple markers 131 is estimated from visible markers so errors are introduced when fewer markers are available. Each marker 131 has a unique pattern 132 in its interior that enables the system to identify markers 131, which should be horizontally or vertically aligned and can estimate the board rotation”). Antonyuk teaches a method and system that may generate the output based on the 3D input space pattern detection carried by the object in the space and modify the image presenting to the user based on the marker detection; while Cheok teaches a system and method that may present dynamic medial content associated with the markers to the users when the markers are identified. Therefore, it is obvious to one of ordinary skill in the art to modify Antonyuk by Cheok to present dynamic content to the user associated with a marker. The motivation to modify Antonyuk by Cheok is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding claim 2, Antonyuk and Cheok teach all the features with respect to claim 1 as outlined above. Further, Antonyuk teaches that the method of claim 1, further comprising:
displaying an initial view of the first portion of the VAR scene based on an orientation of a viewer device (See Antonyuk: Figs. 1A-C, and [0081], “After the interactive input system 20 starts and the camera 54 is switched on (step 100), the camera is set to a low-resolution mode with a relatively slow frame rate so that the camera 54 captures a low-resolution image of the 3D input space 60 at regular intervals such as for example every three (3) seconds. When an image is captured, it is pre-processed and converted to a digital image by the control circuitry in the base 58 (step 102). The digital image is then conveyed to the computing device 28 and the image is processed to detect whether a recognizable pattern is present in the image (step 104)”);
detecting a changed orientation of the viewer device (See Antonyuk: Figs. 11A-C, and [0122], “For example, FIGS. 11A and 11B illustrate two rotation gestures that may be input using 3D markers. FIG. 11A shows the left hand 330 of a user holding a cube-shaped marker 334 on two corners, with at least one surface 336 not occluded. The user is able to use the right hand 332 to rotate the cube 334. To detect this gesture, the computing device 28 first detects whether multiple patterns each having a tilted orientation corresponding to different sides of the cube 334 have been recognized. If such patterns have been detected and the cube 334 is detected as staying at relatively the same position while rotating, the computing device 28 detects the rotation gesture”); and
displaying a subsequent view of the first portion of the VAR scene based on the changed orientation of the viewer device (See Antonyuk: Figs. 15A-E, and [0134], “In some embodiments, a virtual camera fly-through method may be used to allow the user move into a digital content object and see its interior. As shown in FIG. 15A, digital content object 440 remains alone in the image presented on the interactive surface 24 as a result of a covering gesture. In FIG. 15B, a special marker 442 representing a virtual camera is brought into the 3D input space 60. The marker 442 is shaped in such a way that it comprises a recognizable direction indicating the direction of a virtual camera view. The computing device 28 detects the marker 442 and displays an image 444 of the virtual camera on the interactive surface 24, which indicates the direction the virtual camera is viewing. At the same time, an animation is played to indicate that the virtual camera 444, and thus the user's view, is flying to a predefined position inside the digital content object 440, as shown in FIGS. 15B to 15D. After the flying-in animation, as shown in FIG. 15D, the interior of the digital content object 440 is displayed on the interactive surface 24. A preview window 446 showing the digital content object 440 and an indicator 448 identifying the virtual camera position and viewing direction within the digital content object 440 is also displayed. By moving the virtual camera marker 442 within the 3D input space 60, the user can freely move around and view perspectives within the digital content object 440. For example, in FIG. 15E, the user rotates the virtual camera marker 442 within the 3D input space 60 to bring the virtual camera 444 to a different location inside the digital content object 440. As a result, the view of the digital content object 440 is changed, and the preview window 446 is also properly updated”).
Regarding claim 3, Antonyuk and Cheok teach all the features with respect to claim 1 as outlined above. Further, Antonyuk teaches that the method of claim 2, wherein displaying the subsequent view of the first portion of the VAR scene comprises displaying the marker for the location within the subsequent view of the first portion of the VAR scene (See Antonyuk: Figs. 1A-C, and [0073], “The interactive input system 20 also comprises a three-dimensional (3D) input device 52 that communicates with the computing device 28 via a USB cable 50. Those of skill in the art will understand that alternative wired connections, such as for example VGA, DVI, HDMI and the like or suitable wireless connections to connect the 3D input device 52 to the computing device 28 may be employed. The 3D input device 52 comprises a camera 54 mounted to a base 58 via an articulated arm 56. The camera 54 has a field of view that looks into a 3D input space 60. The 3D input space 60 defines a volume within which a physical object or marker from a set of markers may be positioned and manipulated. FIG. 1B better illustrates the 3D input space 60 together with a marker 62 from the set. For ease of illustration, only the camera 54 of the 3D input device 52 is shown. The 3D input space 60 in this embodiment takes the form of a pyramidal frustum. Thus, the 3D input space comprises six (6) boundary surfaces, i.e., front, back, left, right, top and bottom surfaces 70 to 80. These boundary surfaces, except for the bottom surface 80, may be used to define clipping planes, and used to detect a clipping plane gesture as will be described. The images captured by the camera 54 are processed by control circuitry (not shown) in the base 58 to adjust the brightness, clarity and/or resolution of the images and to convert the images into digital form, prior to being sent to the computing device 28”).
Regarding claim 4, Antonyuk and Cheok teach all the features with respect to claim 1 as outlined above. Further, Cheok teaches that the method of claim 1, wherein displaying the second portion of the VAR scene comprising the dynamic content comprises displaying a video comprising the second plurality of images (See Cheok: Fig. 51, and [0415], “In a typical scenario, the user 512 captures an image having a marker 513 present in the image. This marker 513 is placed in a public area where it is highly visible to increase advertising potential. For example, on a billboard 514. The system 510 transmits the captured image to an AR server over a mobile phone network via 3G. Alternatively, the phone 511 has a Wi-Fi card and a connection to the AR server is made via a Wi-Fi hub using IEEE 802.11b. The AR server identifies the marker 513 as one relating to advertising. An AR advertisements database for storing the associated advertising multimedia content of the marker 513 is searched. For, example, an advertisement for a new car has associated multimedia content showing a rotating 3D image of the car, its technical specifications together with a voice over. Once the AR advertisement is found, the server returns an augmented image for display by the mobile phone 511”).
Regarding claim 5, Antonyuk and Cheok teach all the features with respect to claim 1 as outlined above. Further, Antonyuk teaches that the method of claim 1, wherein detecting the selection of the marker comprises detecting, by a viewer device, a user selection of a highlight for the location within the VAR scene (See Antonyuk: Figs. 1A-C, and [0070], “Imaging assemblies (not shown) are accommodated by the bezel 26, with each imaging assembly being positioned adjacent a different corner of the bezel. Each of the imaging assemblies comprises an image sensor and associated lens assembly that provides the image sensor with a field of view sufficiently large as to encompass the entire interactive surface 24. A digital signal processor (DSP) or other suitable processing device sends clock signals to the image sensor causing the image sensor to capture image frames at the desired frame rate. During image frame capture, the DSP also causes an infrared (IR) light source to illuminate and flood the region of interest over the interactive surface 24 with IR illumination. Thus, when no pointer exists within the field of view of the image sensor, the image sensor sees the illumination reflected by the retro-reflective bands on the bezel segments and captures image frames comprising a continuous bright band. When a pointer exists within the field of view of the image sensor, the pointer occludes reflected IR illumination and appears as a dark region interrupting the bright band in captured image frames”).
Regarding claim 6, Antonyuk and Cheok teach all the features with respect to claim 1 as outlined above. Further, Antonyuk teaches that the method of claim 1, wherein the first portion of the VAR scene comprises a static base VAR scene (See Antonyuk: Figs. 37A-B, and [0218], “Although in above embodiments, the time indicator are represented by a portion of a circle that grows to a full circle, those skilled in the art will appreciate that other timing indicators may also be used. Also, the timing indicators may be static images, an animation or an audio clip, depending on system design. Those skilled in the art will also appreciate that the timing indicators for confirming selection and deselection may be different, as described above, or may be the same, depending on system design”).
Regarding claim 8, Antonyuk and Cheok teach all the features with respect to claim 1 as outlined above. Further, Antonyuk teaches that the method of claim 1, further comprising:
displaying the first portion of the VAR scene comprising an additional marker for an additional location within the VAR scene (See Antonyuk: Figs. 24A-B, and [0166], “FIG. 24B shows a layer-view tool 596 having a layer-view window 598. The layer-view tool 596 is for use with digital content object 600 that comprises multiple layered images. In this example, the digital content object 600 comprises a second image 604 covered by a first image 602 so that the second image 604 is not displayed. When the marker associated with the layer-view tool 596 is positioned within the 3D input space 60 and manipulated such that the window 598 of the layer-view tool substantially overlaps with a portion of the digital content object 600 presented on the interactive surface 24, the portion of the second image 604 overlapped with the layer-view window 598 is displayed by the computing device 28. If the digital content object 600 comprises more than two layers, the user may apply a gesture, e.g., shaking gesture, to the layer-view tool 596 to see other layers. In some alternative embodiments, additional information of the digital content object 600 may also be shown by using the layer-view tool 596”);
detecting a selection of the additional marker (See Antonyuk: Fig. 25, and [0170], “By moving the virtual camera marker 614 within the 3D input space 60, the user can freely move around within the viewable portion of the digital content object 610 and view perspectives thereof. The user may also move the marker 612 within the 3D input space 60 to select another portion of the digital content for viewing via the virtual camera”); and
based on detecting the selection of the additional marker, displaying a third portion of the VAR scene comprising additional dynamic content from a third plurality of images (See Antonyuk: Fig. 25, and [0171], “The use of physical markers in the 3D input space 60 provides users great flexibility to manipulate digital content. As described above, the computing device 28 detects the movement, rotation and tilting of a marker and then determines the interaction to be applied to the associated digital content. In some embodiments, the interaction applied may be changing the position and/or angle of digital content, or replacing digital content with alternative digital content. In some other embodiments, the action of a marker may change parameters of the associated digital content”).
Regarding claim 9, Antonyuk and Cheok teach all the features with respect to claim 1 as outlined above. Further, Antonyuk and Cheok teach that a system (See Antonyuk: Figs. 1A-C, and [0066], “Turning now to FIG. 1A, an interactive input system having a three-dimensional (3D) input space is shown and is generally identified by reference numeral 20. Interactive input system 20 allows a user to inject input such as digital ink, mouse events, commands, etc. into an executing application program. In this embodiment, interactive input system 20 comprises a two-dimensional (2D) input device in the form of an interactive board 22 mounted on a vertical support surface such as for example, a wall surface or the like. Interactive board 22 comprises a generally planar, rectangular interactive surface 24 that is surrounded about its periphery by a bezel 26. A boom assembly 32 is also mounted on the support surface above the interactive board 22. Boom assembly 32 supports a short-throw projector 38 such as that sold by SMART Technologies ULC of Calgary, Alberta, assignee of the subject application, under the name "SMART Unifi 45", which projects an image, such as for example, a computer desktop, onto the interactive surface 24”) comprising:
at least one processor (See Antonyuk: Figs. 1A-C, and [0070], “Imaging assemblies (not shown) are accommodated by the bezel 26, with each imaging assembly being positioned adjacent a different corner of the bezel. Each of the imaging assemblies comprises an image sensor and associated lens assembly that provides the image sensor with a field of view sufficiently large as to encompass the entire interactive surface 24. A digital signal processor (DSP) or other suitable processing device sends clock signals to the image sensor causing the image sensor to capture image frames at the desired frame rate”); and
at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor (See Antonyuk: Figs. 1A-C, and [0072], “Imaging assemblies (not shown) are accommodated by the bezel 26, with each imaging assembly being positioned adjacent a different corner of the bezel. Each of the imaging assemblies comprises an image sensor and associated lens assembly that provides the image sensor with a field of view sufficiently large as to encompass the entire interactive surface 24. A digital signal processor (DSP) or other suitable processing device sends clock signals to the image sensor causing the image sensor to capture image frames at the desired frame rate”), cause the system to:
display a virtual or augmented reality (VAR) scene comprising a first plurality of images (See Antonyuk: Figs. 3A-B, and [0096], “In FIG. 3A, the MR mode is turned off. The camera 54, as described above, captures low-resolution images of the 3D input space 60 at regular intervals, which are processed by the computing device 28. As shown in FIG. 3B, when a marker 180 is brought into the 3D input space 60, and the pattern carried by the marker is recognized by the computing device 28 during processing of an image captured by camera 54, the MR mode is then turned on. A transparent MR window (not shown) is then overlaid on the SMART Notebook.TM. page 172 and the digital objects 178 are brought into the MR window. In this example, the marker 180 is assumed not initially to be associated with any digital content object. Thus, the computing device 28 associates a 3D cursor 182 to the marker, and the 3D cursor 182 appears in the SMART Notebook.TM. program window 170 with a transition effect, e.g., fade-in, proximate to the image of the marker 180. Those skilled in the art will appreciate that if a marker having an associated digital content object is brought into the 3D input space 60, and is recognized by the computing device 28 during processing of an image, the associated digital content object will be shown in the SMART Notebook.TM. program window 170”);
display a first portion of the VAR scene comprising a marker for a location within the VAR scene (See Antonyuk: Figs. 4A-D, and [0098], “FIGS. 4A to 4D illustrate the transition effect applied to a digital content object associated with a marker. In FIG. 4A, a marker is brought into the 3D input space 60, and its image 200 is captured by the camera 54 and displayed on the interactive surface 24. During processing of the image captured by the camera 54 by the computing device 28, the pattern on the marker is recognized. The digital content object 202 associated with the marker then gradually appears on the interactive surface 24 with a fade-in effect, until the digital content object 202 is fully displayed on the interactive surface 24, as shown in FIG. 4B”);
detect a selection of the marker (See Antonyuk: Fig. 16, and [0135], “FIG. 16 is the flowchart of the virtual camera process. After the process starts (step 500), a digital content object comprising interior views is presented on the interactive surface 24 (step 502). Various methods may be used to bring the digital content object into the image presented on the interactive surface, for example, by using the covering gesture described previously. Alternatively, the user may select the digital content object from a library. At step 504, the special marker representing the virtual camera is brought into the 3D input surface. As previously described, the shape of the special marker comprises an indication of the direction of the virtual camera view. After the pattern on the special marker is recognized, an animation is played to indicate that the virtual camera is entering into the digital content object at a pre-defined location (step 506). At the end of this step, an interior view of the digital content object is presented on the interactive surface 24. At step 508, the computing device 28 waits for movement of the special marker within the 3D input space 60. At step 510, the computing device 28 determines if the special marker has been moved. If no movement of the special marker is detected, the process goes back to step 508. If movement of the special marker is detected at step 510, the display of the interior view of the digital content object is then adjusted accordingly to the location and the viewing direction of the special marker (step 512). The preview window is also updated to reflect the current location and viewing direction of the special marker relative to the digital content object (step 514). Therefore, the preview window provides visual feedback to the user regarding the location and the viewing direction of the virtual camera. The scale of the marker's movement with respect to the size of the digital content object also provides visual feedback to the user”; and [0136], “At step 516, the computing device 28 determines if it has received a quit interior view command by, e.g., moving the special marker out of the 3D input space. If a quit interior view command has been received, the process is terminated (step 518); otherwise, the process goes back to step 508 to detect further movement of the special marker within the 3D input space 60”); and
based on detecting the selection of the marker, display a second portion of the VAR scene (See Antonyuk: Figs. 23A-C, and [0164], “Various tools may be associated with markers for manipulating digital content. FIGS. 23A to 23C illustrate a "black hole" tool for erasing digital content displayed on the interactive surface 24. In FIG. 23A, when the marker associated with the "black hole" tool 584 is positioned within the 3D input space 60, the associated "black hole" tool appears in the displayed image. When the marker is manipulated in the 3D input space 60 to bring the "black hole" tool into the proximity of the digital content object 586 with a distance less than a predefined threshold, after a threshold period of time has passed with the "black hole" tool 584 proximate the digital content object, the computing device 28 recognizes an erase command. In response, the computing device 28 starts to shrink and fade-out the digital content object 586, as shown in FIG. 23B, and, as shown in FIG. 23C, eventually erases the digital content object from the image presented on the interactive surface 24”) comprising dynamic content from a second plurality of images (See Antonyuk: Figs. 23A-C, and [0164], “Various tools may be associated with markers for manipulating digital content. FIGS. 23A to 23C illustrate a "black hole" tool for erasing digital content displayed on the interactive surface 24. In FIG. 23A, when the marker associated with the "black hole" tool 584 is positioned within the 3D input space 60, the associated "black hole" tool appears in the displayed image. When the marker is manipulated in the 3D input space 60 to bring the "black hole" tool into the proximity of the digital content object 586 with a distance less than a predefined threshold, after a threshold period of time has passed with the "black hole" tool 584 proximate the digital content object, the computing device 28 recognizes an erase command. In response, the computing device 28 starts to shrink and fade-out the digital content object 586, as shown in FIG. 23B, and, as shown in FIG. 23C, eventually erases the digital content object from the image presented on the interactive surface 24”).
Regarding claim 10, Antonyuk and Cheok teach all the features with respect to claim 9 as outlined above. Further, Antonyuk teaches that the system of claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to:
display an initial view of the first portion of the VAR scene based on an orientation of a viewer device (See Antonyuk: Figs. 1A-C, and [0081], “After the interactive input system 20 starts and the camera 54 is switched on (step 100), the camera is set to a low-resolution mode with a relatively slow frame rate so that the camera 54 captures a low-resolution image of the 3D input space 60 at regular intervals such as for example every three (3) seconds. When an image is captured, it is pre-processed and converted to a digital image by the control circuitry in the base 58 (step 102). The digital image is then conveyed to the computing device 28 and the image is processed to detect whether a recognizable pattern is present in the image (step 104)”);
detect a changed orientation of the viewer device (See Antonyuk: Figs. 11A-C, and [0122], “For example, FIGS. 11A and 11B illustrate two rotation gestures that may be input using 3D markers. FIG. 11A shows the left hand 330 of a user holding a cube-shaped marker 334 on two corners, with at least one surface 336 not occluded. The user is able to use the right hand 332 to rotate the cube 334. To detect this gesture, the computing device 28 first detects whether multiple patterns each having a tilted orientation corresponding to different sides of the cube 334 have been recognized. If such patterns have been detected and the cube 334 is detected as staying at relatively the same position while rotating, the computing device 28 detects the rotation gesture”); and
display a subsequent view of the first portion of the VAR scene based on the changed orientation of the viewer device (See Antonyuk: Figs. 15A-E, and [0134], “In some embodiments, a virtual camera fly-through method may be used to allow the user move into a digital content object and see its interior. As shown in FIG. 15A, digital content object 440 remains alone in the image presented on the interactive surface 24 as a result of a covering gesture. In FIG. 15B, a special marker 442 representing a virtual camera is brought into the 3D input space 60. The marker 442 is shaped in such a way that it comprises a recognizable direction indicating the direction of a virtual camera view. The computing device 28 detects the marker 442 and displays an image 444 of the virtual camera on the interactive surface 24, which indicates the direction the virtual camera is viewing. At the same time, an animation is played to indicate that the virtual camera 444, and thus the user's view, is flying to a predefined position inside the digital content object 440, as shown in FIGS. 15B to 15D. After the flying-in animation, as shown in FIG. 15D, the interior of the digital content object 440 is displayed on the interactive surface 24. A preview window 446 showing the digital content object 440 and an indicator 448 identifying the virtual camera position and viewing direction within the digital content object 440 is also displayed. By moving the virtual camera marker 442 within the 3D input space 60, the user can freely move around and view perspectives within the digital content object 440. For example, in FIG. 15E, the user rotates the virtual camera marker 442 within the 3D input space 60 to bring the virtual camera 444 to a different location inside the digital content object 440. As a result, the view of the digital content object 440 is changed, and the preview window 446 is also properly updated”).
Regarding claim 11, Antonyuk and Cheok teach all the features with respect to claim 9 as outlined above. Further, Cheok teaches that the system of claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to display the second portion of the VAR scene comprising the dynamic content by displaying a video comprising the second plurality of images (See Cheok: Fig. 51, and [0415], “In a typical scenario, the user 512 captures an image having a marker 513 present in the image. This marker 513 is placed in a public area where it is highly visible to increase advertising potential. For example, on a billboard 514. The system 510 transmits the captured image to an AR server over a mobile phone network via 3G. Alternatively, the phone 511 has a Wi-Fi card and a connection to the AR server is made via a Wi-Fi hub using IEEE 802.11b. The AR server identifies the marker 513 as one relating to advertising. An AR advertisements database for storing the associated advertising multimedia content of the marker 513 is searched. For, example, an advertisement for a new car has associated multimedia content showing a rotating 3D image of the car, its technical specifications together with a voice over. Once the AR advertisement is found, the server returns an augmented image for display by the mobile phone 511”).
Regarding claim 12, Antonyuk and Cheok teach all the features with respect to claim 9 as outlined above. Further, Antonyuk teaches that the system of claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to detect the selection of the marker by detecting a user selection of a highlight for the location within the VAR scene (See Antonyuk: Figs. 1A-C, and [0070], “Imaging assemblies (not shown) are accommodated by the bezel 26, with each imaging assembly being positioned adjacent a different corner of the bezel. Each of the imaging assemblies comprises an image sensor and associated lens assembly that provides the image sensor with a field of view sufficiently large as to encompass the entire interactive surface 24. A digital signal processor (DSP) or other suitable processing device sends clock signals to the image sensor causing the image sensor to capture image frames at the desired frame rate. During image frame capture, the DSP also causes an infrared (IR) light source to illuminate and flood the region of interest over the interactive surface 24 with IR illumination. Thus, when no pointer exists within the field of view of the image sensor, the image sensor sees the illumination reflected by the retro-reflective bands on the bezel segments and captures image frames comprising a continuous bright band. When a pointer exists within the field of view of the image sensor, the pointer occludes reflected IR illumination and appears as a dark region interrupting the bright band in captured image frames”).
Regarding claim 14, Antonyuk and Cheok teach all the features with respect to claim 9 as outlined above. Further, Antonyuk teaches that the system of claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to:
display the first portion of the VAR scene comprising an additional marker for an additional location within the VAR scene (See Antonyuk: Figs. 24A-B, and [0166], “FIG. 24B shows a layer-view tool 596 having a layer-view window 598. The layer-view tool 596 is for use with digital content object 600 that comprises multiple layered images. In this example, the digital content object 600 comprises a second image 604 covered by a first image 602 so that the second image 604 is not displayed. When the marker associated with the layer-view tool 596 is positioned within the 3D input space 60 and manipulated such that the window 598 of the layer-view tool substantially overlaps with a portion of the digital content object 600 presented on the interactive surface 24, the portion of the second image 604 overlapped with the layer-view window 598 is displayed by the computing device 28. If the digital content object 600 comprises more than two layers, the user may apply a gesture, e.g., shaking gesture, to the layer-view tool 596 to see other layers. In some alternative embodiments, additional information of the digital content object 600 may also be shown by using the layer-view tool 596”);
detect a selection of the additional marker (See Antonyuk: Fig. 25, and [0170], “By moving the virtual camera marker 614 within the 3D input space 60, the user can freely move around within the viewable portion of the digital content object 610 and view perspectives thereof. The user may also move the marker 612 within the 3D input space 60 to select another portion of the digital content for viewing via the virtual camera”); and
based on detecting the selection of the additional marker, display a third portion of the VAR scene comprising additional dynamic content from a third plurality of images (See Antonyuk: Fig. 25, and [0171], “The use of physical markers in the 3D input space 60 provides users great flexibility to manipulate digital content. As described above, the computing device 28 detects the movement, rotation and tilting of a marker and then determines the interaction to be applied to the associated digital content. In some embodiments, the interaction applied may be changing the position and/or angle of digital content, or replacing digital content with alternative digital content. In some other embodiments, the action of a marker may change parameters of the associated digital content”).
Regarding claim 15, Antonyuk and Cheok teach all the features with respect to claim 1 as outlined above. Further, Antonyuk and Cheok teach that a non-transitory computer readable storage medium storing instructions thereon that, when executed by at least one processor, cause a computing device  (See Antonyuk: Figs. 1A-C, and [0066], “Turning now to FIG. 1A, an interactive input system having a three-dimensional (3D) input space is shown and is generally identified by reference numeral 20. Interactive input system 20 allows a user to inject input such as digital ink, mouse events, commands, etc. into an executing application program. In this embodiment, interactive input system 20 comprises a two-dimensional (2D) input device in the form of an interactive board 22 mounted on a vertical support surface such as for example, a wall surface or the like. Interactive board 22 comprises a generally planar, rectangular interactive surface 24 that is surrounded about its periphery by a bezel 26. A boom assembly 32 is also mounted on the support surface above the interactive board 22. Boom assembly 32 supports a short-throw projector 38 such as that sold by SMART Technologies ULC of Calgary, Alberta, assignee of the subject application, under the name "SMART Unifi 45", which projects an image, such as for example, a computer desktop, onto the interactive surface 24”) to:
display a virtual or augmented reality (VAR) scene comprising a first plurality of images (See Antonyuk: Figs. 3A-B, and [0096], “In FIG. 3A, the MR mode is turned off. The camera 54, as described above, captures low-resolution images of the 3D input space 60 at regular intervals, which are processed by the computing device 28. As shown in FIG. 3B, when a marker 180 is brought into the 3D input space 60, and the pattern carried by the marker is recognized by the computing device 28 during processing of an image captured by camera 54, the MR mode is then turned on. A transparent MR window (not shown) is then overlaid on the SMART Notebook.TM. page 172 and the digital objects 178 are brought into the MR window. In this example, the marker 180 is assumed not initially to be associated with any digital content object. Thus, the computing device 28 associates a 3D cursor 182 to the marker, and the 3D cursor 182 appears in the SMART Notebook.TM. program window 170 with a transition effect, e.g., fade-in, proximate to the image of the marker 180. Those skilled in the art will appreciate that if a marker having an associated digital content object is brought into the 3D input space 60, and is recognized by the computing device 28 during processing of an image, the associated digital content object will be shown in the SMART Notebook.TM. program window 170”);
display a first portion of the VAR scene comprising a marker for a location within the VAR scene (See Antonyuk: Figs. 4A-D, and [0098], “FIGS. 4A to 4D illustrate the transition effect applied to a digital content object associated with a marker. In FIG. 4A, a marker is brought into the 3D input space 60, and its image 200 is captured by the camera 54 and displayed on the interactive surface 24. During processing of the image captured by the camera 54 by the computing device 28, the pattern on the marker is recognized. The digital content object 202 associated with the marker then gradually appears on the interactive surface 24 with a fade-in effect, until the digital content object 202 is fully displayed on the interactive surface 24, as shown in FIG. 4B”);
detect a selection of the marker (See Antonyuk: Fig. 16, and [0135], “FIG. 16 is the flowchart of the virtual camera process. After the process starts (step 500), a digital content object comprising interior views is presented on the interactive surface 24 (step 502). Various methods may be used to bring the digital content object into the image presented on the interactive surface, for example, by using the covering gesture described previously. Alternatively, the user may select the digital content object from a library. At step 504, the special marker representing the virtual camera is brought into the 3D input surface. As previously described, the shape of the special marker comprises an indication of the direction of the virtual camera view. After the pattern on the special marker is recognized, an animation is played to indicate that the virtual camera is entering into the digital content object at a pre-defined location (step 506). At the end of this step, an interior view of the digital content object is presented on the interactive surface 24. At step 508, the computing device 28 waits for movement of the special marker within the 3D input space 60. At step 510, the computing device 28 determines if the special marker has been moved. If no movement of the special marker is detected, the process goes back to step 508. If movement of the special marker is detected at step 510, the display of the interior view of the digital content object is then adjusted accordingly to the location and the viewing direction of the special marker (step 512). The preview window is also updated to reflect the current location and viewing direction of the special marker relative to the digital content object (step 514). Therefore, the preview window provides visual feedback to the user regarding the location and the viewing direction of the virtual camera. The scale of the marker's movement with respect to the size of the digital content object also provides visual feedback to the user”; and [0136], “At step 516, the computing device 28 determines if it has received a quit interior view command by, e.g., moving the special marker out of the 3D input space. If a quit interior view command has been received, the process is terminated (step 518); otherwise, the process goes back to step 508 to detect further movement of the special marker within the 3D input space 60”); and 
based on detecting the selection of the marker, display a second portion of the VAR scene (See Antonyuk: Figs. 23A-C, and [0164], “Various tools may be associated with markers for manipulating digital content. FIGS. 23A to 23C illustrate a "black hole" tool for erasing digital content displayed on the interactive surface 24. In FIG. 23A, when the marker associated with the "black hole" tool 584 is positioned within the 3D input space 60, the associated "black hole" tool appears in the displayed image. When the marker is manipulated in the 3D input space 60 to bring the "black hole" tool into the proximity of the digital content object 586 with a distance less than a predefined threshold, after a threshold period of time has passed with the "black hole" tool 584 proximate the digital content object, the computing device 28 recognizes an erase command. In response, the computing device 28 starts to shrink and fade-out the digital content object 586, as shown in FIG. 23B, and, as shown in FIG. 23C, eventually erases the digital content object from the image presented on the interactive surface 24”) comprising dynamic content from a second plurality of images (See Antonyuk: Figs. 23A-C, and [0164], “Various tools may be associated with markers for manipulating digital content. FIGS. 23A to 23C illustrate a "black hole" tool for erasing digital content displayed on the interactive surface 24. In FIG. 23A, when the marker associated with the "black hole" tool 584 is positioned within the 3D input space 60, the associated "black hole" tool appears in the displayed image. When the marker is manipulated in the 3D input space 60 to bring the "black hole" tool into the proximity of the digital content object 586 with a distance less than a predefined threshold, after a threshold period of time has passed with the "black hole" tool 584 proximate the digital content object, the computing device 28 recognizes an erase command. In response, the computing device 28 starts to shrink and fade-out the digital content object 586, as shown in FIG. 23B, and, as shown in FIG. 23C, eventually erases the digital content object from the image presented on the interactive surface 24”).
Regarding claim 16, Antonyuk and Cheok teach all the features with respect to claim 15 as outlined above. Further, Antonyuk teaches that the non-transitory computer readable storage medium of claim 15, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
display an initial view of the first portion of the VAR scene based on an orientation of the computing device (See Antonyuk: Figs. 1A-C, and [0081], “After the interactive input system 20 starts and the camera 54 is switched on (step 100), the camera is set to a low-resolution mode with a relatively slow frame rate so that the camera 54 captures a low-resolution image of the 3D input space 60 at regular intervals such as for example every three (3) seconds. When an image is captured, it is pre-processed and converted to a digital image by the control circuitry in the base 58 (step 102). The digital image is then conveyed to the computing device 28 and the image is processed to detect whether a recognizable pattern is present in the image (step 104)”);
detect a changed orientation of the computing device (See Antonyuk: Figs. 11A-C, and [0122], “For example, FIGS. 11A and 11B illustrate two rotation gestures that may be input using 3D markers. FIG. 11A shows the left hand 330 of a user holding a cube-shaped marker 334 on two corners, with at least one surface 336 not occluded. The user is able to use the right hand 332 to rotate the cube 334. To detect this gesture, the computing device 28 first detects whether multiple patterns each having a tilted orientation corresponding to different sides of the cube 334 have been recognized. If such patterns have been detected and the cube 334 is detected as staying at relatively the same position while rotating, the computing device 28 detects the rotation gesture”); and
display a subsequent view of the first portion of the VAR scene based on the changed orientation of the computing device (See Antonyuk: Figs. 15A-E, and [0134], “In some embodiments, a virtual camera fly-through method may be used to allow the user move into a digital content object and see its interior. As shown in FIG. 15A, digital content object 440 remains alone in the image presented on the interactive surface 24 as a result of a covering gesture. In FIG. 15B, a special marker 442 representing a virtual camera is brought into the 3D input space 60. The marker 442 is shaped in such a way that it comprises a recognizable direction indicating the direction of a virtual camera view. The computing device 28 detects the marker 442 and displays an image 444 of the virtual camera on the interactive surface 24, which indicates the direction the virtual camera is viewing. At the same time, an animation is played to indicate that the virtual camera 444, and thus the user's view, is flying to a predefined position inside the digital content object 440, as shown in FIGS. 15B to 15D. After the flying-in animation, as shown in FIG. 15D, the interior of the digital content object 440 is displayed on the interactive surface 24. A preview window 446 showing the digital content object 440 and an indicator 448 identifying the virtual camera position and viewing direction within the digital content object 440 is also displayed. By moving the virtual camera marker 442 within the 3D input space 60, the user can freely move around and view perspectives within the digital content object 440. For example, in FIG. 15E, the user rotates the virtual camera marker 442 within the 3D input space 60 to bring the virtual camera 444 to a different location inside the digital content object 440. As a result, the view of the digital content object 440 is changed, and the preview window 446 is also properly updated”).
Regarding claim 17, Antonyuk and Cheok teach all the features with respect to claim 15 as outlined above. Further, Cheok teaches that the non-transitory computer readable storage medium of claim 15, further comprising instructions that, when executed by the at least one processor, cause the computing device to display the second portion of the VAR scene comprising the dynamic content by displaying a video comprising the second plurality of images (See Cheok: Fig. 51, and [0415], “In a typical scenario, the user 512 captures an image having a marker 513 present in the image. This marker 513 is placed in a public area where it is highly visible to increase advertising potential. For example, on a billboard 514. The system 510 transmits the captured image to an AR server over a mobile phone network via 3G. Alternatively, the phone 511 has a Wi-Fi card and a connection to the AR server is made via a Wi-Fi hub using IEEE 802.11b. The AR server identifies the marker 513 as one relating to advertising. An AR advertisements database for storing the associated advertising multimedia content of the marker 513 is searched. For, example, an advertisement for a new car has associated multimedia content showing a rotating 3D image of the car, its technical specifications together with a voice over. Once the AR advertisement is found, the server returns an augmented image for display by the mobile phone 511”).
Regarding claim 18, Antonyuk and Cheok teach all the features with respect to claim 15 as outlined above. Further, Antonyuk teaches that the non-transitory computer readable storage medium of claim 15, further comprising instructions that, when executed by the at least one processor, cause the computing device to detect the selection of the marker by detecting a user selection of a highlight for the location within the VAR scene (See Antonyuk: Figs. 1A-C, and [0070], “Imaging assemblies (not shown) are accommodated by the bezel 26, with each imaging assembly being positioned adjacent a different corner of the bezel. Each of the imaging assemblies comprises an image sensor and associated lens assembly that provides the image sensor with a field of view sufficiently large as to encompass the entire interactive surface 24. A digital signal processor (DSP) or other suitable processing device sends clock signals to the image sensor causing the image sensor to capture image frames at the desired frame rate. During image frame capture, the DSP also causes an infrared (IR) light source to illuminate and flood the region of interest over the interactive surface 24 with IR illumination. Thus, when no pointer exists within the field of view of the image sensor, the image sensor sees the illumination reflected by the retro-reflective bands on the bezel segments and captures image frames comprising a continuous bright band. When a pointer exists within the field of view of the image sensor, the pointer occludes reflected IR illumination and appears as a dark region interrupting the bright band in captured image frames”).
Regarding claim 20, Antonyuk and Cheok teach all the features with respect to claim 15 as outlined above. Further, Antonyuk teaches that the non-transitory computer readable storage medium of claim 15, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
display the first portion of the VAR scene comprising an additional marker for an additional location within the VAR scene (See Antonyuk: Figs. 24A-B, and [0166], “FIG. 24B shows a layer-view tool 596 having a layer-view window 598. The layer-view tool 596 is for use with digital content object 600 that comprises multiple layered images. In this example, the digital content object 600 comprises a second image 604 covered by a first image 602 so that the second image 604 is not displayed. When the marker associated with the layer-view tool 596 is positioned within the 3D input space 60 and manipulated such that the window 598 of the layer-view tool substantially overlaps with a portion of the digital content object 600 presented on the interactive surface 24, the portion of the second image 604 overlapped with the layer-view window 598 is displayed by the computing device 28. If the digital content object 600 comprises more than two layers, the user may apply a gesture, e.g., shaking gesture, to the layer-view tool 596 to see other layers. In some alternative embodiments, additional information of the digital content object 600 may also be shown by using the layer-view tool 596”);
detect a selection of the additional marker (See Antonyuk: Fig. 25, and [0170], “By moving the virtual camera marker 614 within the 3D input space 60, the user can freely move around within the viewable portion of the digital content object 610 and view perspectives thereof. The user may also move the marker 612 within the 3D input space 60 to select another portion of the digital content for viewing via the virtual camera”); and
based on detecting the selection of the additional marker, display a third portion of the VAR scene comprising additional dynamic content from a third plurality of images (See Antonyuk: Fig. 25, and [0171], “The use of physical markers in the 3D input space 60 provides users great flexibility to manipulate digital content. As described above, the computing device 28 detects the movement, rotation and tilting of a marker and then determines the interaction to be applied to the associated digital content. In some embodiments, the interaction applied may be changing the position and/or angle of digital content, or replacing digital content with alternative digital content. In some other embodiments, the action of a marker may change parameters of the associated digital content”).

Claims 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Antonyuk, etc. (US 20130215148 A1) in view of Cheok, etc. (US 20050289590 A1), further in view of Mcardle, etc. (US 20120242798 A1).
Regarding claim 7, Antonyuk and Cheok teach all the features with respect to claim 1 as outlined above. Further, Antonyuk teaches that the method of claim 1, wherein:
displaying the first portion of the VAR scene comprises displaying a spherical composite image that assembles the first plurality of images (See Antonyuk: Figs. 1A-C, and [0209], “Although in above embodiments, the 3D input space is defined as a pyramidal frustum shape, those of skill in the art will appreciate that the 3D input space may take other 3D shapes such as for example, a cube, a cylinder or a sphere. In this case, clipping planes, where appropriate, are also properly defined according to the shape of the 3D interactive space”).
However, Antonyuk, modified by Cheok, fails to explicitly disclose that displaying the second portion of the VAR scene comprises displaying one or more of the second plurality of images corresponding to a tangential point along a periphery of the spherical composite image.
However, Mcardle teaches that displaying the second portion of the VAR scene comprises displaying one or more of the second plurality of images corresponding to a tangential point along a periphery of the spherical composite image (See Mcardle: Fig. 6, and [0047], “As shown in FIG. 6, the first preferred method can further include block S604, which recites compressing at least the visual data at the user mobile device to generate a processed VAR scene. Block S604 preferably functions to minimize, streamline, and/or optimize a file size of at least the visual data for ease of transmission to the server. Alternatively, block S604 can further include compressing the orientation data with the visual data and/or a combination of the orientation data and the visual data. Optionally, block S604 can be substantially and/or selectively omitted from performance of the first preferred method in response to one or more external conditions, including for example a file size, a relative increase/decrease in available bandwidth, any requirements as to data fidelity, processing speeds, or any other suitable network, hardware, and/or user-defined condition. In one alternative, compression of the visual data can include down-sampling one or more still images and/or video frames. Preferably, the down-sampled visual data can be fit onto a single large texture, which in turn can be rendered as a collection of individual frames/images placed tangentially on an imaginary sphere with corresponding orientation data for each portion of the visual data. As an example, approximately two hundred lower resolution images can be fit into a 2048.times.2048 pixel texture”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Antonyuk to have displaying the second portion of the VAR scene comprises displaying one or more of the second plurality of images corresponding to a tangential point along a periphery of the spherical composite image as taught by Mcardle in order to adapt a virtual parallax of the viewable scene accordingly (See Mcardle: Fig. 15, and [0071], “Another variation of the third preferred method can include measuring a translational distance between the device and the nodal point, which can include for example using a front facing camera to measure the relative size and/or location of the nodal point (i.e., the user's head) in order to calculate the translational distance. Alternatively, the translational distance between the nodal point and the device can be measured and/or inferred from any other suitable sensor and/or metric, including at least those usable by the device in determining the projection matrix as described below, including for example one or more cameras (front/rear), an accelerometer, a gyroscope, a MEMS gyroscope, a magnetometer, a pedometer, a proximity sensor, an infrared sensor, an ultrasound sensor, and/or any suitable combination thereof. Preferably, the translational distance can be measured by a combination of the size of the nodal point (from the front facing camera) and a detection of a planar translation of the device in a direction substantially orthogonal to the direction of the camera, thus indicating a translational movement without any corrective rotation. For example, one or more of the foregoing sensors can determine that the device is moved in a direction substantially orthogonal to the camera direction (tangential to the imaginary sphere surrounding the nodal point), while also determining that there is no rotation of the device (such that the camera is directed radially inwards towards the nodal point). Preferably, the third preferred method can treat such a movement as translational in nature and adapt a virtual parallax of the viewable scene accordingly”). Antonyuk teaches a method and system that may generate the output based on the 3D input space pattern detection carried by the object in the space and modify the image presenting to the user based on the marker detection; while Mcardle teaches a system and method that may present the processed VAR scene to the users based on the visual data and the orientation data of the user mobile device by rendering the images placed tangentially on the imaginary sphere. Therefore, it is obvious to one of ordinary skill in the art to modify Antonyuk by Mcardle to render images on the tangential point to the sphere space. The motivation to modify Antonyuk by Mcardle is “Use of known technique to improve similar devices (methods, or products) in the same way”.

Regarding claim 13, Antonyuk and Cheok teach all the features with respect to claim 9 as outlined above. Further, Antonyuk and Mcardle teach that the system of claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to:
display the first portion of the VAR scene by displaying a spherical composite image that assembles the first plurality of images (See Antonyuk: Figs. 1A-C, and [0209], “Although in above embodiments, the 3D input space is defined as a pyramidal frustum shape, those of skill in the art will appreciate that the 3D input space may take other 3D shapes such as for example, a cube, a cylinder or a sphere. In this case, clipping planes, where appropriate, are also properly defined according to the shape of the 3D interactive space”); and
display the second portion of the VAR scene by displaying one or more of the second plurality of images corresponding to a tangential point along a periphery of the spherical composite image (See Mcardle: Fig. 6, and [0047], “As shown in FIG. 6, the first preferred method can further include block S604, which recites compressing at least the visual data at the user mobile device to generate a processed VAR scene. Block S604 preferably functions to minimize, streamline, and/or optimize a file size of at least the visual data for ease of transmission to the server. Alternatively, block S604 can further include compressing the orientation data with the visual data and/or a combination of the orientation data and the visual data. Optionally, block S604 can be substantially and/or selectively omitted from performance of the first preferred method in response to one or more external conditions, including for example a file size, a relative increase/decrease in available bandwidth, any requirements as to data fidelity, processing speeds, or any other suitable network, hardware, and/or user-defined condition. In one alternative, compression of the visual data can include down-sampling one or more still images and/or video frames. Preferably, the down-sampled visual data can be fit onto a single large texture, which in turn can be rendered as a collection of individual frames/images placed tangentially on an imaginary sphere with corresponding orientation data for each portion of the visual data. As an example, approximately two hundred lower resolution images can be fit into a 2048.times.2048 pixel texture”).
Regarding claim 19, Antonyuk and Cheok teach all the features with respect to claim 15 as outlined above. Further, Antonyuk and Mcardle teach that the non-transitory computer readable storage medium of claim 15, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
display the first portion of the VAR scene by displaying a spherical composite image that assembles the first plurality of images (See Antonyuk: Figs. 1A-C, and [0209], “Although in above embodiments, the 3D input space is defined as a pyramidal frustum shape, those of skill in the art will appreciate that the 3D input space may take other 3D shapes such as for example, a cube, a cylinder or a sphere. In this case, clipping planes, where appropriate, are also properly defined according to the shape of the 3D interactive space”); and
display the second portion of the VAR scene by displaying one or more of the second plurality of images corresponding to a tangential point along a periphery of the spherical composite image (See Mcardle: Fig. 6, and [0047], “As shown in FIG. 6, the first preferred method can further include block S604, which recites compressing at least the visual data at the user mobile device to generate a processed VAR scene. Block S604 preferably functions to minimize, streamline, and/or optimize a file size of at least the visual data for ease of transmission to the server. Alternatively, block S604 can further include compressing the orientation data with the visual data and/or a combination of the orientation data and the visual data. Optionally, block S604 can be substantially and/or selectively omitted from performance of the first preferred method in response to one or more external conditions, including for example a file size, a relative increase/decrease in available bandwidth, any requirements as to data fidelity, processing speeds, or any other suitable network, hardware, and/or user-defined condition. In one alternative, compression of the visual data can include down-sampling one or more still images and/or video frames. Preferably, the down-sampled visual data can be fit onto a single large texture, which in turn can be rendered as a collection of individual frames/images placed tangentially on an imaginary sphere with corresponding orientation data for each portion of the visual data. As an example, approximately two hundred lower resolution images can be fit into a 2048.times.2048 pixel texture”).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612